SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

925
KA 08-02110
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MARK D. CONEY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (MARY ELLEN WEST OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John R.
Schwartz, A.J.), rendered September 2, 2008. The judgment convicted
defendant, upon a nonjury verdict, of criminal possession of a forged
instrument in the second degree (8 counts) and identity theft in the
first degree (11 counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon a
nonjury verdict, of 8 counts of criminal possession of a forged
instrument in the second degree (Penal Law § 170.25) and 11 counts of
identity theft in the first degree (§ 190.80 [1], [3]), defendant
contends that the verdict is against the weight of the evidence. We
reject that contention. The conviction stems from defendant’s conduct
in fraudulently securing three student loans and attempting to cash or
deposit the proceeds of one of the loans with a forged signature.
Having viewed the evidence in light of the elements of the crimes in
this nonjury trial (see People v Danielson, 9 NY3d 342, 349) and
having “weigh[ed the] conflicting testimony, review[ed the] rational
inferences that may be drawn from the evidence and evaluate[d] the
strength of such conclusions” (id. at 348), we conclude that the
evidence amply supports County Court’s determination that defendant
knowingly used the personal identifying information of a woman who he
did not know and from whom he did not have permission to use such
information in order to secure the loans and procure the proceeds.
Despite defendant’s testimony that he did not know that the woman who
supplied him with the personal identifying information used to cosign
on the loan applications was not the woman to whom the information
belonged, we note that, “ ‘[i]n a bench trial, no less than a jury
trial, the resolution of credibility issues by the trier of fact and
its determination of the weight to be accorded the evidence presented
                                 -2-                          925
                                                        KA 08-02110

are entitled to great deference’ ” (People v McCoy, 100 AD3d 1422,
1422; see People v White, 149 AD2d 915, 915-916, lv denied 74 NY2d
854). We perceive no reason to disturb the court’s credibility
determination.




Entered:   September 27, 2013                  Frances E. Cafarell
                                               Clerk of the Court